Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1 (while only claim 1 is shown, independent claims 7, 8, and 15 contain similar limitations):

A system, comprising:
an engine comprising an exhaust gas recirculation passage fluidly coupled to an engine intake; and
a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to:
actuate a valve of the exhaust gas recirculation passage to a closed position; 
maintain an intake throttle position for a period of time based on a position of the valve prior to being actuated to the closed position in response to an engine stop request when a likelihood of condensate formation is greater than a threshold likelihood, the likelihood of condensate based on one or more of an ambient humidity, an engine runtime, an engine temperature, an intake temperature, an exhaust temperature, and an amount of exhaust gas in the engine intake; and 
increase an engine speed relative to an idle engine speed during the engine stop request, wherein a fuel supply to the engine is cut after the period of time.

It is known, in general to account for condensate formation in an engine EGR system during a period when the engine is shut down, and is further known to determine that condensate formation is likely when intake air and engine temperatures are low; for example, see Takai (US Pub No 2015/0211447), especially Paragraphs 0032-0034. Examiner notes further, that Takai teaches closing the EGR valve in Paragraph 0034.
However, the prior art does not teach the specific steps of 
maintaining an intake throttle position for a period of time based on a position of the valve prior to being actuated to the closed position in response to an engine stop request when a likelihood of condensate formation is greater than a threshold; or
increasing an engine speed relative to an idle engine speed during the engine stop request.
The above noted steps, along with the persuasive arguments of 15 July 2022, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747